Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 20030160501 to Lust. 

Regarding claims 16 and 17, Lust discloses (Fig. 5, 6) a flat tire safety system, comprising: a pair of elongated semicircular members (as evident from Fig. 5, the two structures with ends defined by 20) dimensioned to wrap around a tire rim and be positioned within a tire (as evident from Fig. 5 and see Abstract, line 1); and a pair of clamping assemblies (shown in detail in Fig. 6a), each clamping assembly securing an end of the first elongated semicircular member to the end of the second elongated semicircular member (as evident form Fig. 6a), wherein each clamping assembly comprises: a housing 28, a tightening assembly including: a double-headed bolt 24 passing through the housing (as evident from Fig. 6a), a tightening bolt 29 mounted in the housing (as evident from Fig. 6a; also see [0113]), wherein rotating the tightening bolt turns the double-headed bolt ([0114]), and a pair of anchors 46, wherein each anchor is embedded in the end of one of the elongated semicircular members (as evident from Fig. 6a), each anchor is connected at one end to the tightening assembly and at a second end to one of the curved members (as evident from Fig. 6a with “end” being interpreted broadly since there is . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7, 11-12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lust in view of US 7789116 to Campbell et al. (“Campbell”).
Regarding claim 1, Lust discloses (Fig. 5, 6) a flat tire safety system, comprising: a pair of elongated semicircular members (as evident from Fig. 5, the two structures with ends defined by 20) dimensioned to wrap around a tire rim and be positioned within a tire (as evident from Fig. 5 and see Abstract, line 1); and a pair of clamping assemblies (shown in detail in Fig. 6a), each clamping assembly securing an end of the first elongated semicircular member to the end of the second elongated semicircular member (as evident form Fig. 6a), wherein each clamping assembly comprises: a housing 28, a double-headed bolt 24 passing through the housing (as evident from Fig. 6a), a tightening bolt 29 mounted in the housing (as evident from Fig. 6a; also see [0113]), wherein rotating the tightening bolt turns the double-headed bolt ([0114]), and a pair of anchors 46, wherein each anchor is embedded in the end of one of the elongated semicircular members (as evident from Fig. 6a, embedded to the extent of being radially within the inner and outer planes of the members), and wherein one end of the double-headed bolt passes through each of the anchors (as evident from Fig. 6a).
Lust does not disclose a ratchet on the housing for permitting the tightening bolt to rotate in a tightening direction and preventing the tightening bolt from rotating in a loosening direction, a release Campbell discloses (Fig. 6) such with ratchet 36 mounted about a shaft 32 and a release 38 (see col. 3, lines 64-67) with such used in support of semi-circular segments for a run-flat assembly within a tire. It would have been obvious to one of ordinary skill in the art to incorporate the ratchet and release form Campbell onto the structure of Lust with the motivation of preventing an inadvertent loosening of the bolts over the course of wheel vibration and rotation. 
Regarding claim 6, Lust in view of Campbell discloses the system of claim 1 wherein: the anchors are pulled together as the double-headed bolt is rotated in a first direction, and the anchors are pushed apart as the double-headed bolt is rotated in a second direction (as evident from Fig. 6a).
Regarding claim 7, Lust in view of Campbell discloses the system of claim 1 wherein: the anchors are received into holes in the elongated semicircular members (as evident from Fig. 6a).
Regarding claim 11, Lust in view of Campbell discloses the system of claim 1 wherein the exterior perimeter of the elongated members is flattened (as evident from Fig. 5).
Regarding claim 12, Lust in view of Campbell discloses the system of claim 1 wherein the interior perimeter of the elongated members is flattened (at least between 14, as evident from Fig. 5).
Regarding claim 18, Lust discloses the system of claim 17 but not the ratchet and release structure. Campbell discloses such as set forth above in the discussion of claim 1. It would have been obvious to one of ordinary skill in the art to incorporate such with the same motivation provided in claim 1 above. 
Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lust in view of US Patent 9873294 to Lust (“Lust-2”). 
Regarding claim 19, Lust discloses the system of claim 16 but not the male and female interface. Lust-2 discloses such (e.g. see Fig. 4, 5). It would have been obvious to one of ordinary skill in the art to incorporate such shape of the ends of the circular segments with the motivation.
Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lust in view of US Patent Application Publication 20020157752 to Tabor et al. (“Tabor”). 
Regarding claim 20, Lust discloses the system of claim 16 but not a reinforcement band made of steel. Tabor discloses a run flat system (Fig. 1) with various layers and reinforcements of various materials such as steel (e.g. see [0035], Fig, 1, example 6, [0162]). It would have been obvious to one of ordinary skill in the art to incorporate the run flat structure of Tabor with the motivation of providing a means to increase thickness and thus height while reducing weight by using a lighter material yet providing sufficient rigidity via use of a steel reinforcement. 
Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lust in view of Campbell and Lust-2. 
Regarding claim 2, Lust in view of Campbell discloses the system of claim 1 but not wherein the ends of the elongated semicircular members are received into one another in a male-to-female connecting interface. Lust-2 discloses such (e.g. see Fig. 4, 5). It would have been obvious to one of ordinary skill in the art to incorporate such shape of the ends of the circular segments with the motivation of minimizing axial stress on the double headed bolt.
Regarding claim 3, Lust in view of Campbell and Lust-2 discloses the system of claim 2 wherein the clamping assemblies are positioned beside (i.e. radially beside) the male-to-female connecting interface (as evident form Fig. 4, 5 of Lust-2). It would have been obvious to one of ordinary skill in the art to incorporate such for the same reasons set forth in claim 2. 
Regarding claim 4, Lust in view of Campbell and Lust-2 discloses the system of claim 3 wherein the clamping assemblies are positioned inwardly form the male-to-female interface (as evident form Fig. 4, 5 of Lust-2). It would have been obvious to one of ordinary skill in the art to incorporate such for the same reasons set forth in claim 2.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lust in view of Campbell in further view of US Patent 1415401 to Rollins et al. (“Rollins”).
Regarding claim 5, Lust in view of Campbell discloses the system of claim 1 but not wherein the release is a spring-lock on the ratchet. Rollins discloses such with spring 17 (see Fig. 1) with Rollins teaching such in the field of fastening devices and wheels. It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of enhancing the redundancy of the double-headed bolt from inadvertently loosening. 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lust in view of Campbell in further view of US Patent Application Publication 20190344627 to Saito et al. (“Saito”)
Regarding claim 8, Lust in view of Campbell discloses the system of claim 1 but not the anchors are molded into the elongated semicircular members. Saito discloses ends of an annular band wrapped around a rim insert molded into a connecting structure (see [0056]). It would have been obvious to one of ordinary skill in the art to insert mold the anchors into the members with the motivation of reducing an inadvertent detachment of parts. 
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lust in view of Campbell in further view of US Patent 7475713 to Naito et al. (“Naito”). 
Regarding claims 9 and 10, Lust in view of Campbell discloses the system of claim 1 but not that the semicircular members are polyurethane or rubber. Naito discloses annular rings housed within a tire which provide support for leg portions 6 of an annular body 5 that are rubber and more specifically include polyurethane. It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation. 
Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lust in view of Campbell in further view of Tabor. 
Regarding claims 13-14, Lust in view of Campbell discloses the system of claim 1 but not a reinforcement band made of steel. Tabor discloses a run flat system (Fig. 1) with various layers and reinforcements of various materials such as steel (e.g. see [0035], Fig, 1, example 6, [0162]). It would have been obvious to one of ordinary skill in the art to incorporate the run flat structure of Tabor with the motivation of providing a means to increase thickness and thus height while reducing weight by using a lighter material yet providing sufficient rigidity via use of a steel reinforcement. 
Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Only improper hindsight provides a rationale to wrap any reinforcement around the anchors set forth in the base reference particularly since the anchors are slightly spaced apart from an end surface of where the reinforcement would be extending from therein exposing a portion of the reinforcement with such exposure continuing as the reinforcement would wrap around the anchor.  
Additional Prior Art
Examiner also cites: US 6698481 as a removable band around a wheel with similar characteristics as Lust. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Joe Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SCOTT A BROWNE/Primary Examiner, Art Unit 3617